Citation Nr: 0738061	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  00-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for the claimed residuals 
of an injury to the fourth finger of the left hand.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from December 1975 to 
December 1978.  

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
in Winston-Salem, North Carolina.  

VACOLS shows that custody of the file has been since been 
transferred to the RO in New York, New York, which is now 
VA's Agency of Original Jurisdiction (AOJ). 

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in February 2001.  

The Board remanded the file to the RO for further development 
in April 2001.  

The Board issued a decision in June 2002 denying the claim on 
appeal.  The veteran filed a request for reconsideration in 
March 2003, which the Board denied by a letter in April 2003.  

The veteran thereupon appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court issued an order that granted a Joint 
Motion of the parties to vacate the Board's decision and 
remand the case back for actions in compliance with the 
Court's order.  

For the reasons expressed hereinbelow, the matter on appeal 
is again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  



REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  

The Court has vacated the Board's decision and remanded the 
case to Board based on the Court's determination that the RO 
did not fully comply with the directives of the Board's April 
2001 remand in this appeal.  

Specifically, the Board's April 2001 remand directed the RO 
to afford the veteran a current VA medical examination.  The 
veteran failed to report for a scheduled VA examination in 
August 2001, as noted in the Board's decision.  

However, as noted in the Joint Motion, the veteran notified 
the RO in February 2001 that he had moved from North Carolina 
to Brooklyn, New York; the RO received the change of address 
in March 2001 but nonetheless sent the notice of examination 
to the veteran's old address in North Carolina.  

Accordingly, the veteran was not properly notified of the 
August 2001examination and must be scheduled for another VA 
examination in compliance with the Board's earlier remand and 
the Court's order.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (20067.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with VCAA and 
its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.

In a related matter, the file contains a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) dated in October 1997 showing that the North 
Carolina Division of Veterans Affairs currently represents 
the veteran before VA (an attorney represented the veteran 
before the Court).  However, the file has since been 
transferred to the New York RO as AOJ.  The RO should notify 
the veteran that the North Carolina Division of Veterans 
Affairs will remain his representative before VA until such 
representation is revoked.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to notify the veteran that despite his 
move to Brooklyn he continues to be 
represented before VA by the North 
Carolina Division of Veterans Affairs.  
The RO should advise the veteran how to 
change his representative if he desires 
to do so.  

2.  The RO should schedule the veteran 
for VA examination to determine the 
nature and likely etiology of the claimed 
left ring finger disorder.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should identify any current 
disability of the left ring finger.  If 
the veteran does not have a current 
disorder of the left ring finger the 
examiner should so state specifically. 
 
For any disorder(s) of the left ring 
finger identified, the examiner should 
state an opinion as to whether it is at 
least as likely as not that such 
disability is due to an injury or other 
event of the veteran's period of active 
service.  If the examiner cannot state the 
requested opinion without resorting to 
speculation, he or she should so indicate.  

For each disorder of the left ring finger 
identified, the examiner should also 
identify the approximate date of onset of 
the disorder and the current severity of 
the disorder, stated in terms conforming 
to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

The examiner should set forth all 
examination findings and diagnoses, along 
with the compete rationale for all 
conclusions reached.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  

5.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

